PER CURIAM.
We affirm in accordance with section 943.0581, Florida Statutes (1997). The Department of Law Enforcement has promul*175gated rules and procedures for the administrative expungement of arrest records made contrary to law or by mistake. These rules and procedures can be found in the Florida Administrative Code Sections 11C-7.008 and 11C-8.001. It is apparent that Appellant has failed to follow these rules in seeking relief. Therefore, we affirm without prejudice to Appellant’s right to seek relief from the department pursuant to these provisions.
We also affirm as to Appellant’s claim under section 943.0585. This section provides that the court may not expunge a criminal record until the petitioner has received a certificate of eligibility for expunction. As no such certificate appears in the record, Appellant would not be entitled to expunction under this section. See State v. Silva, 691 So.2d 529 (Fla. 3d DCA 1997) (department was not required to enforce trial court order to expunge where defendant did not obtain certificate of eligibility).
STONE, C.J., and KLEIN and GROSS, JJ., concur.